Citation Nr: 1523230	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for a kidney disability.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army (Army) from June 1972 to July 1975, including service in the Kingdom of Thailand (Thailand) from January 1973 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA RO in Philadelphia, Pennsylvania.  

The issue of entitlement to service connection for a kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's diabetes and Parkinson's disease and his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus and Parkinson's have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claims of entitlement to service connection for diabetes and Parkinson's disease.  As such, the Board finds that any error related to the VCAA regarding these claims are moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's primary claim is that he was exposed to herbicides during active service while serving at Camp Samae San, located near Sattahip, Thailand, and that he warrants service connection for diabetes and Parkinson's disease on a presumptive basis.  These claims will be discussed together.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Diabetes and Parkinson's disease are associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).  

VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR) provides that if a veteran's duties placed him near the base perimeter of a specified Royal Thai Air Force Base (RTAFB) during the Vietnam War, then he may be presumed to have been exposed to herbicides.  While Camp Samae San is not included among the list of bases at which herbicides were used near the fenced-in perimeters of the base, it is located in close proximity to the U-Tapao RTAFB, which is included on such list.  M21-1MR Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.q.  Given the Veteran served at an installation located close to the U-Tapao RTAFB, which is associated with herbicide use, the Board will afford the Veteran with the benefit of the doubt and presume the Veteran's exposure to herbicides if he served along the perimeter of Camp Samae San.

Turning to the facts in this case, the Veteran served in Thailand at the Army installation at Camp Samae San from January 1973 to January 1974.  In August 2010, the Veteran stated that he was required to perform security guard duties on the base's perimeter.  In January 2011, the Veteran stated that he "worked just outside the [p]ost where the vegetation on the surrounding perimeter had been chemically destroyed for security reasons.  While serving on guard duty, [the Veteran] was exposed to these areas."  In March 2011, the Veteran stated that he performed his duties at a communications center that was located "along the perimeter between the U-Tapao Air Base and Camp Samae San."  The Veteran stated that it was his "occasional duty to perform temporary [g]uard duty at this location along these perimeters."  In August 2012, the Veteran again stated that the communications center where he fulfilled his primary duties was located on the perimeter of Camp Samae San.  The Veteran indicated that though the military police primarily carried out guard duty along the perimeter, the Veteran occasionally had to as well "because we had an over stock [sic] of personnel in my MOS and they needed something for us to do."  In June 2013, the Veteran stated that he took on duties outside of MOS, and "no record would show this."  The Veteran also indicated that he "pulled guard duty along [the] perimeter of [the] communications center.  The surrounding perimeter there and along road to air base was cleared back several hundred feet by what was concluded to be Agent Orange."  

While the Veteran's personnel records do not explicitly state that he served on guard duty near the base's perimeter, the Board similarly finds no evidence of record contrary to the Veteran's assertion that his job duties occasionally took him to the perimeter.  Accordingly, in light of the evidence that the Veteran served near the perimeter of Camp Samae San during the Vietnam War era, the weight of the probative evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides during service.  

The evidence has also shown confirmed diagnoses of diabetes mellitus and Parkinson's disease and no evidence is of record suggesting a cause for either disease aside from the herbicide presumption.

As such, the criteria for service connection have been met, and the Veteran's claims for service connection for diabetes mellitus and Parkinson's disease are granted.



ORDER

Service connection for diabetes is granted.

Service connection for Parkinson's disease is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a kidney disability, it is unclear whether the Veteran currently suffers from such a disability.  For example, an April 2008 consultation report from a nephrologist indicated that the Veteran had nephrotic-range proteinuria that was "very likely" early diabetic nephropathy.  Subsequent treatment records, including those from October 2008, May 2009, October 2009, March 2010, and April 2010, however, did not note the presence of kidney disease.  Given that this decision has granted the Veteran's claim of entitlement to service connection for diabetes, the Veteran should be provided with an examination addressing whether he suffers from a kidney disability, and if so, whether such disability is related to his service-connected diabetes or other incident of his service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his kidney disability.  The examiner should:

a)  Describe the nature of the Veteran's kidney disability, if any.

b)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's kidney disability either began during or was otherwise caused by the Veteran's military service.  For the purpose of this opinion, the examiner should accept that the Veteran is presumed to have been exposed to herbicides in service.  

c)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's kidney disability was caused by the Veteran's service connected diabetes.

d)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's kidney disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's diabetes.  If aggravation is found, a baseline of the kidney disease prior to the aggravation should be established.

2.  Then, readjudicate the Veteran's claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


